IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2225 Disciplinary Docket No. 3
                   Petitioner             :
                                          :   No. 119 DB 2015
                v.                        :
                                          :   Attorney Registration No. 57554
DAVID G. BUTTERWORTH,                     :
                 Respondent               :   (Delaware County)


                                     ORDER


PER CURIAM:


      AND NOW, this 1st day of December, 2015, upon consideration of the Verified

Statement of Resignation, David G. Butterworth is disbarred on consent from the Bar of

the Commonwealth of Pennsylvania in accordance with Pa.R.D.E. 215, and he shall

comply with the provisions of Pa.R.D.E. 217.       Respondent shall pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).